Title: [Diary entry: 19 October 1789]
From: Washington, George
To: 

Monday 19th. Left New haven at 6 oclock, and arrived at Wallingford (13 Miles) by half after 8 oclock, where we breakfasted and took a walk through the Town. In coming to it we passed thro East haven about mid way; after riding along the river of that name 6 Miles on which are extensive Marshes Now loaded with hay stacks—the ride is very pleasant, but the Road is Sandy which it continues to be within a Mile of the Tavern (Carringtons which is but an ordinary house) at Wallingford. This and about five Miles of the Road beyond—that is West of New haven—is all the Sand we have met with on the journey. These Sandy Lands afford but ordinary Crops of Corn—nor has the Crops of this grain East of Stratford River appeared so heavy as on the West side of it. The Lands (Stone being less) are in part enclosed with Posts & Rails. At this place (Wallingford) we see the white Mulberry growing, raised from the Seed to feed the Silk worm. We also saw samples of lustring (exceeding good) which had been manufactured from the Cocoon raised in this Town, and silk thread very fine. This, except the weaving, is the work of private families without interference with other business, and is likely to turn out a benificial amusement. In the Township of Mansfield they are further advanced in this business. Walling ford has a Church & two meeting houses in it, which stands upon high and pleasant grd. About 10 Oclock we left this place and at the distance of 8 Miles passed through Durham. At one we arrived at Middletown on Connecticut River being met two or three Miles from it by the respectable Citizens of the place, and escorted in by them. While dinner was getting ready I took a walk round the Town, from the heights of which the prospect is beautiful. Belonging to this place I was informed (by a Genl. Sage)  that there was about 20 Sea Vessels and to Weathersfield higher up 22 and to Hartford the like number. Other places on the River have their proportion, the whole amounting to about 10,000 Tonns. The Country hereabouts is beautiful and the Lands good. An average Crop of wheat from an Acre of fallowed Land is estimated at 15 bushels; sometimes

they get as high as 25 and 30 bushls. to the Acre from their best lands—Indian Corn from 20 to 40 bushls. pr. Acre. Their exports are the same as from other places; together with Pot ash. Having dined, we set out with the same Escort (who conducted us into town) about 3 Oclock for Hartford, and passing through a Parish of Middletown & Weathersfield, we arrived at Harfd. about Sun down. At Weathersfield we were met by a party of the Hartford light horse, and a Number of Gentlemen from the same place with Colo. Wadsworth  at their head, and escorted to Bulls Tavern where we lodged.